Citation Nr: 1032868	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to increased ratings for the components of a 
right knee disability, currently rated as 10 percent disabling 
for degenerative changes and 20 percent disabling for subluxation 
and instability.

2.  Whether the combined rating of 70 percent assigned in a 
December 2006 rating decision is correct.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran failed to report for a Travel Board hearing in 
October 2007.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 


REMAND

As a preliminary matter, the Board notes that in February 2007 
the Veteran submitted a notice of disagreement with a December 
2006 rating decision assigning a combined rating of 70 percent 
for his service-connected disabilities.  The RO has not provided 
the veteran with a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be remanded 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

With respect to the issue certified for appellate action, the 
Board notes that the Veteran was afforded a VA examination for 
his right knee during December 2006.  Unfortunately, the Board 
finds that the examination report is inadequate for rating 
purposes because the examiner failed to address all pertinent 
disability factors, such as the extent of functional impairment 
due to incoordination and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board finds the Veteran must be 
afforded an additional VA examination.

The Board additionally notes that the Veteran indicated during 
his most recent VA examination that he was being scheduled for a 
right knee replacement operation during January 2007 or a bit 
later.  The RO or the Appeals Management Center (AMC) should 
request the Veteran to provide information concerning if such 
operation was performed and, if so, relevant medical records from 
such operation should be requested and associated with the claims 
file.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or AMC, in 
Washington, D.C., for the following actions:

1.  The Veteran and his representative should 
be provided a statement of the case on the 
issue of whether the combined rating of 70 
percent assigned in the May 2006 rating 
decision is correct.  The Veteran should be 
informed of the requirements to perfect an 
appeal with respect to this issue.

2.  The RO or the AMC should request the 
Veteran to provide identifying information and 
any necessary authorization for all health care 
providers who have treated or examined his 
right knee disability during the period of this 
claim, to include any knee replacement surgery.  
The RO/AMC should then undertake any additional 
indicated development to obtain any pertinent, 
outstanding evidence.  Any ongoing medical 
records from the Columbia VAMC should also be 
obtained. 

3.  When the above development has been 
completed, the Veteran should be afforded an 
examination by an examiner with appropriate 
expertise to determine the nature and extent 
of all impairments due to the Veteran's 
service-connected right knee disability.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of motion 
studies in degrees, should be performed. 
 
In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of severity 
of any pain.  The examiner should provide an 
opinion concerning the degree of severity of 
any lateral instability or subluxation of the 
knee, using the terms "severe," 
"moderate," or "slight."  The examiner 
should also determine if the knee locks and 
if so the frequency of the locking. 
 
Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss. 
 
The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss. 
 
The examiner should also provide an opinion 
concerning the impact of each knee disability 
on the Veteran's ability to work.  The 
rationale for all opinions expressed should 
also be provided. 
 
4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






